                       1   Nicholas R. Kloeppel, CSB #186165
                           William F. Mitchell, CSB #159831
                       2   THE MITCHELL LAW FIRM, LLP
                           Attorneys at Law
                       3   814 Seventh Street
                           P. O. Drawer 1008
                       4   Eureka, CA 95502
                           Tel: (707) 443-5643
                       5   Fax: (707) 444-9586
                       6   Attorneys for Defendants
                           SHIRLEY HILLMAN and
                       7   HEATHER F. RINGWALD
                       8
                       9                           UNITED STATES DISTRICT COURT
                  10                             NORTHERN DISTRICT OF CALIFORNIA
                  11       JUDITH C. MAGNEY, individually and as          CASE NO.: 17-cv-02389-HSG
                           personal representative/successor in
                  12       interest of Dick R. Magney,                    ORDER GRANTING APPLICATION
                                                                          OF DEFENDANTS SHIRLEY
                  13             Plaintiffs,                              HILLMAN AND HEATHER F.
                                                                          RINGWALD AND WAIVING
                  14       vs.                                            REQUIREMENT TO PERSONALLY
                                                                          APPEAR AT SETTLEMENT
                  15       COUNTY OF HUMBOLDT,                            CONFERENCE
                           HUMBOLDT COUNTY BOARD OF
                  16
                           SUPERVISORS; JEFFREY S. BLANK,
                  17       individually and as Humboldt County
                           Counsel; CAROLYN J. RUTH,
                  18       individually and as Acting Humboldt
                           County Counsel; BLAIR ANGUS,
                  19
                           individually, as a Humboldt County
                  20       Deputy County Counsel, and as Humboldt
                           County Assistant County Counsel;
                  21       NATALIE A. DUKE, individually and as a
                  22       Humboldt County Deputy County Counsel;
                           PHILLIP CRANDALL, former Director
                  23       Humboldt County Health and Human
                           Services; HEATHER F. RINGWALD,
                  24       individually and as a Public Health Nurse
                  25       with the Humboldt County Department of
                           Health and Human Services, Social
                  26       Services Branch, APS; SHIRLEY
THE MITCHELL LAW
                           HILLMAN, individually and as a
        FIRM
  814 Seventh Street
  P.O. Drawer 1008
                            _____________________________________________0___________________________________________
  Eureka, CA 95502          ORDER GRANTING APPLICATION OF DEFENDANTS SHIRLEY HILLMAN AND
                             HEATHER F. RINGWALD AND WAIVING REQUIREMENT TO PERSONALLY
                                           APPEAR AT SETTLEMENT CONFERENCE
                       1   Supervising Public Health Nurse with the
                           Humboldt County Department of Health
                       2   and Human Services, Social Services
                       3   Branch, APS; ROSY PROVINO,
                           individually and as a Social Worker
                       4   Supervisor for the Humboldt County
                           Department of Health and Human
                       5   Services, Social Services Branch;
                       6   AMANDA WINSTEAD, individually and
                           as a Program Manager, Humboldt County
                       7   Department of Health and Human
                           Services, Social Services Branch; KELLI
                       8
                           L. SCHWARTZ, individually and as the
                       9   Humboldt County Public Guardian,
                           Humboldt County Department of Health
                  10       and Human Services; and DOES 1 - 50.
                  11
                                 Defendants.
                  12
                  13             The Application of defendants Shirley Hillman and Heather F. Ringwald
                  14       requesting an order waiving the requirement to personally appear at the March 1, 2019,
                  15       Settlement Conference has been submitted, with opportunity of the parties to respond
                  16       thereto, and the Court hereby finds that, based on the evidence presented and for good
                  17       cause, the application of defendants Ringwald and Hillman is hereby granted.
                  18       Defendants Hillman and Ringwald are excused from personally appearing at the
                  19       Settlement Conference on March 1, 2019, or any continuances thereof. Defendants
                  20       Ringwald and Hillman shall make themselves available by telephone for the Settlement
                  21       Conference.
                  22       IT IS SO ORDERED.
                  23
                  24       DATED: 2/21/2019
                                                                     Robert M. Illman
                  25
                                                                     United States District Judge Magistrate
                  26
THE MITCHELL LAW
        FIRM
  814 Seventh Street
  P.O. Drawer 1008
                            _____________________________________________1___________________________________________
  Eureka, CA 95502          ORDER GRANTING APPLICATION OF DEFENDANTS SHIRLEY HILLMAN AND
                             HEATHER F. RINGWALD AND WAIVING REQUIREMENT TO PERSONALLY
                                           APPEAR AT SETTLEMENT CONFERENCE
